NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DARIUS Q. JOHNSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-2735
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.



PER CURIAM.

             Affirmed. See Butler v. State, 838 So. 2d 554 (Fla. 2003); State v. Ayers,

901 So. 2d 942 (Fla. 2d DCA 2005); Knarich v. State, 866 So. 2d 165 (Fla. 2d DCA

2004); Contreras v. State, 749 So. 2d 524 (Fla. 2d DCA 1999).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.